Title: To George Washington from John Paterson, 15 May 1781
From: Paterson, John
To: Washington, George


                        
                            Dear General
                            W. Point May 15h 1781
                        
                        I have this moment received the inclosed letters from Capt. Pray at Nyack—but have heard nothing further from
                            Croton than what I have already transmitted. I am Dear General with every respect Your Obedient Servant
                        
                            John Paterson

                        
                     Enclosure
                                                
                            Dear Sir.

                                Block house Dobbs Ferry May 14th 1781. 12 O’Clock at Night
                            
                            This afternoon about 6 o’clock we were Allarmd by the Firing of three cannon at the
                                block house. I immediately Repair’d to this place from Nyack with the warter Guards, about 10.
                                o’clock was informd that the enemy (about two hundred in Number with three pieces of cannon,   Errecting at Block house at Fort  which they have been talking of Some time.
                            There is a considerable Number of Militia collected not far from this. Am with Every Sentiment of Respect
                                Dear sir your most Obedient and Very Humble Servt
                            
                                Jno. Pray Capt.
                            
                            
                                This is all the paper I have in my Possesion.
                            

                        
                        
                     Enclosure
                                                
                            Dear Sir.
                                Nyack May 14th 1781 12 o’Clock Night
                            
                            Since I wrote at the block house I came up with part of my men to this place, and an Express Just informs
                                me that there is 15. Saile of Shiping and twenty flat bottom boats lays off of Fort Lee. Tis
                                expected that the block house is their Object.
                            I have two boats on the River Just below the block house which I expect will give an Allarm every moment.
                                am Dear sir your Obedt Servt
                            
                                Jno. Pray Capt.
                            
                        
                        
                    